Case: 20-30355     Document: 00516259655         Page: 1     Date Filed: 03/30/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         March 30, 2022
                                  No. 20-30355                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   Stanley Louis Sheppard,

                                                           Plaintiff—Appellant,

                                       versus

   Kayleigh Cheeks; Kelci Lyons; Adam P. Langlianis;
   Lafayette General Medical Center; John Does, Doctors 1-
   5; John Does, Registered Nurses 1-9; John Does, Anesthesiologists 1-3;
   John Does, Registered Nurses 1-9,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 6:19-CV-1366


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Stanley Louis Sheppard filed suit against Lafayette General Medical
   Center and several of its named and unnamed employees, alleging medical


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30355      Document: 00516259655           Page: 2   Date Filed: 03/30/2022




                                     No. 20-30355


   malpractice and negligence related to complications he suffered after a
   surgery he underwent there. The appellees moved to dismiss the complaint
   under Federal Rules of Civil Procedure 12(b)(1) and (b)(6), asserting that the
   district court lacked subject matter jurisdiction and that Sheppard failed to
   state a claim. The district court granted the appellees’ motion to dismiss.
          This court reviews de novo the grant of a motion to dismiss for lack of
   subject matter jurisdiction. Ramming v. United States, 281 F.3d 158, 161 (5th
   Cir. 2001). Sheppard offers nothing but conclusory arguments in favor of
   subject matter jurisdiction. Because Sheppard failed to establish any basis for
   federal jurisdiction, the district court correctly dismissed the complaint. See
   Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001).
          Accordingly, the judgment is AFFIRMED. The appellees’ motions
   for sanctions, damages and costs, and to strike Sheppard’s motion for change
   of venue are DENIED.           All of Sheppard’s outstanding motions are
   DENIED. Sheppard is WARNED that further frivolous litigation may
   result in substantial sanctions under Federal Rule of Appellate Procedure 38
   or this court’s inherent authority and may include monetary sanctions and
   restrictions on access to federal courts.




                                          2